DETAILED ACTION	
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new ground(s) of rejections.  Indicated allowable subject matter of claims 11 and 17 has been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over John T. Dieckmann (WO 2009/105737 – hereinafter Dieckmann) in view of Rose et al. (US 2015/0019013 – hereinafter Rose),  Pfister et al. (US 2009/0029016 – hereinafter Pfister), Douglas Shuntich (US 2015/0233631 – hereinafter Shuntich), and Loibl et al. (5,505,054 – hereinafter Loibl).
Re Claims 1, 3, and 4:
Dieckmann discloses a packaged food product processing machine, comprising: a package cooling sub-system, comprising a liquid fluid bath maintained at a temperature below the freezing point of the food product contained by the packages (see paragraphs  [0025-0029]); a package handling sub-system (310, 430) configured to receive a package of food product, to move the package to the cooling sub-system, and to move the package to a delivery point of the machine (see paragraphs [00014 and 0041] and 



Pfister teaches a food consumer interface configured to receive food consumer selections identifying an end state of a food product (see Figs. 4A-4F); and a control sub-system coupled to a cooling sub-system (100), to a package handling sub-system, and to the food consumer interface (see paragraphs [0060, 0099]) and Figs. 1-2B), where the control subsystem monitors physical parameters of the cooling sub-system and the package handling sub-system to process the food product to attain an end state input received by the control sub-system from the food consumer interface (see Figs. 1-21 and paragraphs [0064-0065, 0067, 0078, 0097, 0095, 010-0105, 0119, 0121, 0122, and 0139]) and wherein the gripper component (100, 105) is configured to rotate the food package in a first rotational direction, stop the rotation of the product package, hold the product package substantially still for a dwell time, and again rotate the product package in the same first rotational direction (see Fig. 10 and paragraph [0103] – Examiner notes that the device actuates cooling/heating (rotate), stops and checks to see if the temperature is met (dwell time), if the temperature is not met then the device once again actuates heating/cooling (rotate)– Pfister further teaches using rotation as one of a number of choices for heating/cooling).  Therefore, it would have been obvious 

Shuntich further in view teaches wherein a gripper component is configured to rotate a food package at an angular speed that is greater than 500 revolutions per minute (RPM) (see paragraphs [0102 and 0110]).  Re Claim 3: Shuntich teaches wherein the gripper is configured to seal a portion of the package of food product against contact with the liquid fluid bath (see paragraph [0142]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Dieckmann with that of Rose, Pfister, and Shuntich to provide increased rapid cooling of a product.


Loibl teaches rotating the product package in the same first rotational direction (in one rotational direction).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Dieckmann with that of Rose, Pfister, Shuntich, and Loibl to provide an alternative cooling formation as known within the art.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieckmann in view of Rose, Pfister, Shuntich, and Loibl and further in view of Jose Ramon Conde Hinojosa (US 2006/0185372 – hereinafter Hinojosa).
Re Claim 5:
Dieckmann in view of Rose, Pfister, Shuntich, and Loibl teaches the device of claim 1, but fails to specifically teach a package delivery sub-system configured to trigger nucleation of the food product within the package, where nucleation is a rapid phase change of at least a part of the food product within the package.

Hinojosa further in view teaches a package delivery sub-system configured to trigger nucleation of the food product within the package, where nucleation is a rapid phase change of at least a part of the food product within the package (see paragraphs [0001] – rapid cooling).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Dieckmann in view of Rose, Pfister, Shuntich, and Loibl with that of .

Claims 6-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieckmann in view of Pfister and Shuntich.
Re Claims 6-10 and 12:
Dieckmann discloses a method of on-demand processing of a chilled food product, comprising: storing a plurality of packages of food product in a storage sub-system of a packaged food product processing machine (see paragraph [0041]); receiving an input from the food product processing machine (see paragraph [0041]), retrieving one of the packages of food product from the storage sub-system based on the input that identifies the food product by a package handling subsystem (310, 430) of the packaged food processing machine; manipulating the package of food product by the package handling sub-system in a chilled fluid bath of a package cooling sub-system of the packaged food processing machine (see paragraphs [0025-0029]), wherein the manipulating comprises moving the package to promote heat transfer between a surface of the package and the chilled fluid bath and to agitate the food product inside the package to promote heat transfer between the package and the chilled fluid bath and the manipulating is controlled based on the input (selection) that identifies the end state of the food product (see paragraphs [0025-0029]); and after removing the package of food product from the chilled fluid bath, delivering the package of food product to a food consumer (see Figs. 1-9B), but fails to teach a food consumer interface of the food product processing machine; where the input identifies a food product and an end state 

Pfister teaches a food consumer interface of the food product processing machine (see Figs. 4A-4F); where the input identifies a food product and an end state of the food product (see Figs. 4A-4F); monitoring (sensors/controllers) a current state of the food product within the package of food product; based on monitoring the current state of the food product, removing the package of food product from the chilled fluid bath by the package handling subsystem (see paragraphs [0058, 0060, 0064, 0065, 0078, 0079, 0095, 0099, 0103, 0105, 0114, 0121, 0122, and 0139]).  Re Claim 7: Pfister teaches maintaining the packages of food product at an intermediate temperature that is below room temperature and above a freezing point of a food product contained by the packages by a storage sub-system (see Figs. 1A-1F, see paragraph [0008]) (Examiner notes that Pfister teaches multiple variations of temperatures as seen fit by one of ordinary skill in the art and would be obvious in view of optimization of parts).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Dieckmann with that of Pfister to generate a more sophisticated understanding of the object being dispensed for efficient processing of said article by a desired preference.

Shuntich teaches mapping the user input of the food product and the end state to one of a plurality of food processing recipes (desired temperatures) and wherein the manipulating is controlled based on the one of the plurality of food processing recipes (desired temperatures) (see paragraph [0120 and claim 13]).  Re Claim 8: Shuntich further in view teaches wherein the package handling sub-system manipulates the package of food product in the chilled fluid bath by rotating the package about a central axis of the package at an angular rate of at least 500 revolutions per minute (RPM) (see paragraphs [0102 and 0110]).  Re Claim 9: Shuntich teaches wherein the package handling sub-system manipulates the package of food product in the chilled fluid bath by first rotating the package about a central axis of the package in a first angular direction, by second stopping rotating the package, and by third rotating the package about the central axis of the package in a second angular direction, where the second angular direction is opposite to the first angular direction (see paragraph [0128]).  Re Claim 10: Shuntich teaches wherein the package of food product is removed from the chilled fluid bath when the monitoring indicates that at least some of the food product contained by the package is in a metastable state, and further comprising triggering nucleation in the food product, where nucleation is a rapid phase change of at least a part of the food product within the package (see paragraph [0129)].  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Dieckmann with that of Pfister, and Shuntich to provide increased rapid cooling of a product.



Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieckmann in view of Pfister and Shuntich and further in view of Jun Zhao (CN 101666534 – hereinafter Zhao).
Re Claims 11:
Dieckmann in view of Pfister and Shuntich teaches the device of claim 6, but fails to teach modulating an effective specific heat of a chilled fluid bath by controlled infiltration of gas bubbles into the chilled fluid bath

Zhao teaches modulating an effective specific heat of a chilled fluid bath (7) by controlled infiltration of gas bubbles (8) into the chilled fluid bath (7) (see paragraph [0029])).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Dieckmann in view of Pfister and Shuntich, with that of Zhao to increase the actual cooling capacity of a cooling system while reducing power consumption.


Claims 13, 14, 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieckmann in view of Rose, Pfister, and Shuntich.
Re Claims 13, 14, and 18-20:


Rose teaches a gripper component configured to sense a physical parameter of the product (see paragraphs [0092 and 0209).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Dieckmann with a sensor on a gripper component as suggested by Rose to generate a more sophisticated understanding of the object being gripped for efficient processing of said article.



Shuntich teaches wherein the controller (display) is further configured to map the input (temperature input) identifying the end state (desired temperature) to one of a plurality of food processing recipes (desired temperature) and command the gripper to control the rate of heat transfer from the package (automatically rotating until temperature sensor reaches selected temperature/recipe) to the chilled fluid bath based on the one 



Further Re Claim 15:
Dieckmann discloses wherein the gripper component is further configured to position the package in the chilled fluid bath, to remove the package from the chilled fluid bath, and to dry the package after removing it from the chilled fluid bath (Examiner notes it begins to dry once removed as no specific drying device has been claimed (see Figs. 1-9B).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieckmann in view of Rose, Pfister, and Shuntich, and further in view of Jose Ramon Conde Hinojosa (US 2006/0185372 – hereinafter Hinojosa).
Re Claim 16:
Dieckmann in view of Rose, Pfister, and Shuntich teaches the device of claim 13, but fails to specifically teach wherein the controller is further configured to command the gripper to induce nucleation in the food product after removing the package from the chilled fluid bath or while the food product is positioned in the chilled fluid bath.

Hinojosa further in view teaches a package delivery sub-system configured to trigger nucleation of the food product within the package, where nucleation is a rapid phase change of at least a part of the food product within the package (see paragraphs [0001] – rapid cooling).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Dieckmann in view of Rose, Pfister, and Shuntich with that of Hinojosa to provide increased rapid cooling of a product.  Examiner notes that with regards to claim 16 the combination would be capable of providing rapid cooling.

Claim17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieckmann in view of Rose, Pfister and Shuntich and further in view of Jun Zhao (CN 101666534 – hereinafter Zhao).
Re Claim 17:
Dieckmann in view of Rose, Pfister and Shuntich teaches the device of claim 13, but fails to teach modulating an effective specific heat of a chilled fluid bath by controlled infiltration of gas bubbles into the chilled fluid bath

Zhao teaches modulating an effective specific heat of a chilled fluid bath (7) by controlled infiltration of gas bubbles (8) into the chilled fluid bath (7) (see paragraph [0029])).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373.  The examiner can normally be reached on M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651